DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings as submitted by Applicant on 02/05/2021 have been accepted.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to the abstract idea of collecting and converting data to generate and transmit an invoice. Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include inventive concept.
The Federal Circuit has repeatedly emphasized that “the key question is ‘whether the focus of the claims is on the specific asserted improvement . . . or, instead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’”  Visual Memory LLC v. Nvidia Corp., No. 2016-2254 (Fed. Cir. Aug. 15, 2017) (referring to Enfish LLC v. Microsoft Corp. et al., Appeal No. 2015-1244 (Fed. Cir. 2016)).  “In this regard, [examiners] must articulate with specificity what the claims are directed to.”  Thales Visionix Inc. v. U.S., 850 F.3d 1343, 1347 (Fed. Cir. 2017).  Moreover, the Federal Circuit has held that “[a]dding one abstract idea . . . to another abstract idea . . . does not render the claim non-abstract.”  
 	Furthermore, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.”  Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).  “The fact that an identifier [or utilization of the underlying abstract idea] can be used to make a process more efficient . . . does not necessarily render an abstract idea less abstract.”  Secured Mail Solutions, LLC v. Universal Wilde, Inc., Appeal No. 2016-1728 (Fed. Cir. Oct. 16, 2017).  Importantly, the CAFC “ha[s] held that speed and accuracy increases stemming from the ordinary capabilities of a general purpose computer ‘do[] not materially alter the patent eligibility of the claimed subject matter.’”  Intellectual Ventures I v. Erie Indemnity, Appeal No. 2017-1147 (Fed. Cir. 2017) citing Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  However, “some improvements in computer-related technology when appropriately claimed are undoubtedly not abstract, such as chip architecture, an LED display, and the like.”  Enfish, 822 F.3d at 1355. 
	Here, the examiner finds the claims are not directed to “an improvement to computer technology," such as found in Enfish, but to the abstract idea itself.1  Examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract.  Accordingly, the examiner refers to groupings that relate to concepts similar to the claimed concepts: 
 	
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

Certain Methods of organizing human activities
Fundamental economic principles or practices (including hedging, insurance, mitigating risk)
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

 	As indicated above, the claims are directed to similar concepts.2  Therefore, the claims are found to be directed to abstract idea.3  

Prong two considerations:
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims merely generally link the use of the judicial exception to a particular technological environment. 

	Regarding preemption, the examiner notes that “[w]hile preemption may signal ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this [application], preemption concerns are fully addressed and made moot.”  Id.
The claim elements that are considered the abstract idea are highlighted and the additional limitations are in boldface font below:
1. A computer-implemented method for coordinating data exchanges, the computer-implemented method comprising: receiving, at a hub computing device, a work order representative of expected services for handling cargo associated with a shipping line by a terminal operator; converting, by the hub computing device, the work order to a standard format; requesting, by the hub computing device, from an institution associated with the shipping line, a pre-authorization for a transaction based on the standard format of the work order; in response to receipt of the pre-authorization from the institution, transmitting, by the hub computing device, the pre-authorization to an institution associated with the terminal operator, the pre-authorization including a virtual card number (VCN) for the shipping line; receiving, by the hub computing device, a final invoice for handling the cargo by the terminal operator; extracting, by the hub computing device, data from the final invoice, the extracted data including line item detail for the expected services for handling the cargo, line item detail for at least one unexpected service relating to handling the cargo, and a final invoice amount; 
The claim(s) does/do not include additional elements, (individually or as an ordered combination), that are sufficient to amount to significantly more than the judicial exception because the plurality of weight sensors are merely performing routine functions.

Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
The Examiner takes Official Notice that the use of a computer processor is well-understood, routine and conventional in nature. Furthermore, as claimed in claims 1-20.
Viewing the limitations as a combination, the claim simply determines interactions using data, which is considered an abstract idea, conventional activity specified at a high level of generality in a particular technological environment. The indicated claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea. 
Dependent claims and similarly recited claims, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
  For the reasons stated, the examiner does not find the claims to recite eligible subject matter under 35 U.S.C. § 101.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neely et al (US 2004/0167823) [hereinafter referred to as Neely] in view of YNION, JR (US 2020/0034788) [hereinafter referred to as YNION].

Regarding claim 1, the prior art Neely discloses a computer-implemented method for coordinating data exchanges, the computer-implemented method comprising: receiving, at a hub computing device, a work order representative of expected services for handling cargo associated with a shipping line by a terminal operator [0068] The overall operation of the present invention can best be understood by referring to FIG. 3B. The customer/buyer can access the system through any remotely attached computing device 101 and communicate with the invoice and payment systems through a public or private network 102. A web server or communications processor of some kind 103 manages on-line communications between the customer/buyer and application systems. An invoicer/seller can access the system through any attached computing device 131 and communicates with the invoice and payment systems through a public or private network 102. converting, by the hub computing device, the work order to a standard format [0071] Appropriate data, such as electronic invoice data 106 is acquired from invoicer(s)/seller(s). Electronic invoice data may be in a number of different formats, such as, but not limited to EDI, XML, ASCII, delimited formats or via a web interface where the invoicer/seller key enters invoice information. ; 
requesting, by the hub computing device, from an institution associated with the shipping line, a pre-authorization for a transaction based on the standard format of the work order; 
[0013] In the preferred embodiment of the present invention, the invoice presentation means includes invoice information relating to customer/buyer bills and may include account information relating to financial institutions associated with the customer/buyer from which payments may be drafted and to which payments would be deposited. The invoice presentation means may further include preauthorized payment instructions for automated payment of a billing amount set out in said billing information from an account set out in said account information. The request for payment instructions from said invoice presentation means may query the customer/buyer if the preauthorized payment instructions are desired for the billing data presented. The request for payment instructions from said invoice presentation means may query the customer/buyer if the preauthorized payment instructions need modification for the billing data presented. The customer/buyer payment interface may include an editor for modifying the preauthorized payment instructions.
in response to receipt of the pre-authorization from the institution, transmitting, by the hub computing device, the pre-authorization to an institution associated with the terminal operator, the pre-authorization including a virtual card number (VCN) for the shipping line; [0043] 5) The customer/buyer may change the source of funds for the payment, i.e., from a primary checking account to a pre-authorized credit card. 
receiving, by the hub computing device, a final invoice for handling the cargo by the terminal operator; extracting, by the hub computing device [0032] As best seen in FIG. 2, a method for electronic invoicing and paying is shown constructed according to the present invention. The method starts with the electronic presentment 50 of an invoice to customer/buyer 20., data from the final invoice, the extracted data including line item detail for the expected services for handling the cargo, line item detail for at least one unexpected service relating to handling the cargo, and a final invoice amount [0039] 1) The customer/buyer may pay less than the amount due on the invoice for either unspecified reasons or for a specific reason such a dispute concerning a line item contained on the invoice; 
generating, by the hub computing device, a standard form final invoice, the standard form final invoice including the line item detail for the expected services and the at least one unexpected service [0045] An automated electronic payment system is depicted schematically in FIG. 3A-1 which provides customer review of automated billing from an invoicer(s) to include: (a) invoice presentation electronics 60 adapted to present customer billing data in request for payment instructions related to automated billing, and (b) an electronic customer/buyer authorization interface 84.; transmitting, by the hub computing device, the standard form final invoice to the terminal operator and the shipping line; and initiating, by the hub computing device, a transaction for the final invoice amount based on the VCN [0046] The customer/buyer interface receives customer billing data from an invoicer(s)/seller(s) and request for payment instructions from the invoicer presentation electronics and provides those items to the customer/buyer. The interface also receives customer payment instructions in response to the request for payment instructions and transmits those instructions from the customer to payment electronics or payment source.
Neely does not explicitly disclose wherein the invoice is related to cargo. However, YNION discloses a method, system, and program for real-time and online freight management wherein an invoice is generated in relation to a cargo shipment (see at least paragraph [0341 and 0342] to YNION).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the automated payment system and method, as disclosed by Neely et al and a method, system, and program for real-time and online freight management as taught by YNION, in order to enable the system to create an update invoices in response to updated cargo conditions, could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	Regarding claim 2, the prior art discloses the computer-implemented method of claim 1, wherein requesting the pre-authorization includes transmitting a pre-authorization request message to the institution associated with the shipping line, wherein the preauthorization request message is consistent with the ISO 8583 standard (see at least paragraph [0010] to Neely “invoice presentation means adapted to present billing data from an invoicer/seller for customer/buyer review and to request payment from the customer/buyer; (b)an electronic customer/buyer payment interface having: (i) means for receiving the billing data and the request for payment from the invoicer/seller; (ii) means for providing the billing data for customer/buyer review and the request for payment to the customer/buyer;”). The examiner submits that the ISO 8582 is a common interface by which financial transaction card originated messages may be interchanged between acquirers and card issuers. The examiner submits that the use of such a standard would have been well known and understood given the state of the art at the time of filing, and that the use of such an interface would have been implicit within the disclosure of the applied prior art of record. Regarding claim 3, the prior art discloses the computer-implemented method of claim 1, wherein the hub computing device is a payment network computing device (see at least paragraph [0068] to Neely “The overall operation of the present invention can best be understood by referring to FIG. 3B. The customer/buyer can access the system through any remotely attached computing device 101 and communicate with the invoice and payment systems through a public or private network 102. A web server or communications processor of some kind 103 manages on-line communications between the customer/buyer and application systems. An invoicer/seller can access the system through any attached computing device 131 and communicates with the invoice and payment systems through a public or private network 102”). Regarding claim 4, the prior art discloses the computer-implemented method of claim 3, further comprising settling, by the hub computing device, the transaction between the institution associated with the shipping line and the institution associated with the terminal operator (see at least paragraph  [0019] to NEELY “Another aspect of the present invention is to provide an electronic customer/buyer payment interface for an automated electronic payment system for providing customer/buyer review of billing from an invoicer/seller, said system comprising: (a) means for receiving billing data and a request for payment from said invoicer/seller; (b) means for providing the billing data for customer/buyer review and the request for payment to the customer/buyer; (c) means for receiving customer/buyer payment instructions from the customer/buyer in response to the request for payment; (d) means for transmitting the customer/buyer payment instructions from the customer/buyer to a payment source, said payment instructions including at least a invoicer/seller deposit account number, a payment amount and a customer/buyer payment account number; and (e) means for providing remittance data associated with the payment from the customer/buyer to said invoicer/seller”). Regarding claim 5, the prior art discloses the computer-implemented method of claim 1, wherein initiating the transaction includes transmitting an authorization request message for the transaction to at least the intuition associated with the shipping line, wherein the authorization request message is consistent with the ISO 8583 standard (see at least paragraph [0010] to Neely “invoice presentation means adapted to present billing data from an invoicer/seller for customer/buyer review and to request payment from the customer/buyer; (b)an electronic customer/buyer payment interface having: (i) means for receiving the billing data and the request for payment from the invoicer/seller; (ii) means for providing the billing data for customer/buyer review and the request for payment to the customer/buyer;”). The examiner submits that the ISO 8582 is a common interface by which financial transaction card originated messages may be interchanged between acquirers and card issuers. The examiner submits that the use of such a standard would have been well known and understood given the state of the art at the time of filing, and that the use of such an interface would have been implicit within the disclosure of the applied prior art of record. Regarding claim 6, the prior art discloses the computer-implemented method of claim 1, wherein the expected services for handling the cargo include expected services for offloading and/or loading the cargo from/to a vessel of the shipping line, at a port (see at least paragraph [0247] to YNION “it is noted that “container terminal” as used herein refers to an area designated for the handling, storage, and possibly loading or unloading of cargo into or out of containers, and where containers can be picked up, dropped off, maintained, stored, or loaded or unloaded from one mode of transport to another (that is, vessel, truck, barge, or rail”). Regarding claim 7, the prior art discloses the computer-implemented method of claim 1, further comprising, in response to receipt of the pre-authorization from the institution, storing, by the hub computing device, the VCN in a data structure in association with the work order and the pre-authorization  (see at least paragraph [0005] to Neely "Other similar payment systems include writing a credit card number and endorsing and preauthorization to draft an account on a monthly basis up to preset limits, such as regularly paying utility bills from a checking account.”). Regarding claim 8, the prior art discloses the computer-implemented method of claim 1, further comprising, in response to receipt of the pre-authorization from the institution, transmitting, by the hub computing device, the pre-authorization to the terminal operator and the shipping line (SEE [0013] TO NEELY “In the preferred embodiment of the present invention, the invoice presentation means includes invoice information relating to customer/buyer bills and may include account information relating to financial institutions associated with the customer/buyer from which payments may be drafted and to which payments would be deposited. The invoice presentation means may further include preauthorized payment instructions for automated payment of a billing amount set out in said billing information from an account set out in said account information.”). Regarding claim 9, the prior art discloses the computer-implemented method of claim 1, further comprising storing, by the hub computing device, the line item detail for the expected services for handling the cargo and the line item detail for at least one unexpected service relating to handling the cargo in an enterprise resource planning (ERP) system associated with the shipping line and/or the terminal operator (SEE [0039] TO NEELY WHEREIN THE INVOICE CONTAINS LINE ITEMS).


Claims 10-20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016) (“The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independent abstract ideas that use computers as tools.”).
        2 “[The examiner] need not define the outer limits of ‘abstract idea,’ or at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea—and hence require stage two analysis under § 101.”  Electric Power Group, LLC. V. Alstom, case no. 2015-1778 (Fed. Cir. August 1, 2016).
        3 As stated in the July 2015 Update: Subject Matter Eligibility, “These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.”